DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species of FIGS.14A-14E and 15A-15B in the reply filed on 06/24/2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “122” and “124” in paragraph [0054]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
1) Paragraph [0010] refers only to “FIGURES 14A-14B” but not 14C-14E;
2)  A detailed description of the invention shown in Figures 14A-14E is not mentioned or referred to in the disclosure, specifically under the “DESCRIPTION OF THE PREFERRED EMBODIMENTS”.  The only mention of Figures 14A-14B is in paragraph [0010].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a third direction perpendicular to the first and second directions, wherein the third direction corresponds to a height of the nozzle relative to a surface of the pond” in the bottom 3 lines.  It is unclear how the control can move the nozzle in a third direction as claim 1 does not disclose how the nozzle is moved in the third direction (height).  Claim 1 recites a rail subsystem configured to move the nozzle, but only in the first and second directions, not the third direction. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 2,181,863).
Regarding claim 1, Bell discloses a system for aquatic plant harvesting in a pond, the system comprising:
a nozzle assembly (24), wherein the nozzle assembly comprises:  
a nozzle (24), wherein the nozzle defines: a superior region (narrow upper end of nozzle 24; see FIG.3); an inferior region (lower wider end of nozzle 24, adjacent to and/or including rake 25); and an inlet (space within wall of nozzle 24) arranged between the superior region and the inferior region; 
a pump (12; see FIG.2) arranged downstream of the nozzle assembly, wherein the pump is configured to collect aquatic plant material through the inlet; 
a rail subsystem (see FIG.2, includes arcuate shaped bracket/track 57;  page 2, lines 63-66) configured to move the nozzle relative to the pond, the rail subsystem comprising: 
a rail (57) having a length (arcuate shaped track) oriented in a first direction (the rail is oriented in two directions: a first direction is when the nozzle 24 moves in a lateral direction perpendicular to the forward movement of the water craft 5, which then transitions to a second direction is when the nozzle 24 moves in a longitudinal direction parallel with the forward movement of the water craft 5; see modified FIG.2 attached below), wherein: 
the nozzle (24) is configured to move along the rail in the first direction (as described above); and 
the rail is configured to move in a second direction (parallel to forward direction of watercraft 5) perpendicular to the first direction;

    PNG
    media_image1.png
    465
    561
    media_image1.png
    Greyscale

a control subsystem (implied control used to operate the motor 8 which is used for operating the water craft 5 by means of propeller drive 9, per page 1, lines 18-23; crank handle 22 for manual operation of the conduit 16 to which nozzle 24 is connected, per page 1, lines 49-52) configured to determine a set of control commands (command provided by human operator by controlling motor 8 to control movement of water craft 5 and controlling crank handle 22 to move conduit 16 about track bracket 25 which consequently moves nozzle 24), wherein the control commands are configured to: 
move the rail subsystem in the second direction; Page 2 of 10Serial No.: 17/110,244 Attorney Docket No.: FYTO-Po2-US 
move the nozzle in the first direction; and 
move the nozzle in a third direction perpendicular to the first and second directions, wherein the third direction corresponds to a height of the nozzle relative to a surface of the pond (page 1, line 52-55 discloses a telescopic sleeve 23 connecting the nozzle 24 to conduit 16; pg.2, col.1, line 68 to col.2, line 4 discloses the use of a pair of cables to raise/lower the nozzle relative to the surface of the water). 

Regarding claims 5-8, Bell further discloses the system of Claim 1, wherein the superior region and the inferior region of the nozzle (24) are collectively configured to guide the aquatic plant material to the inlet, per claim 5;
 wherein the inferior region is further configured to prevent (i.e. capable of preventing) collection of an inferior group of aquatic plant material, whereinPage 3 of 10Serial No.: 17/110,244Attorney Docket No.: FYTO-Po2-US the inferior group of aquatic plant material is arranged inferior to the inferior region (in conjunction with the rake 25, when the rake 25 is lowered to extend downwards below the lower region of nozzle 24, the rake is capable of preventing inferior or lower aquatic plans from entering, and thus being collected by, the nozzle), per claim 6;
wherein a broad superior surface of the superior region defines a first diameter (upper narrow end of nozzle 24, as shown in FIG.3) and wherein a broad surface of the inferior region defines a second diameter (lower broader end of nozzle 24, as shown in FIG.3, wherein the second diameter is larger than the first diameter (as shown in FIG.3), per claim 7;  
wherein the superior region (in addition to the lower/inferior region as a whole nozzle 24) defines a frustoconical body (as shown in FIG.3), per claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, as applied to claim 1 above, and further in view of Biley et al. (US 2017/0268192 A1).
Regarding claims 2-3, Bell discloses the system of Claim 1, except for an automatic control means comprising a sensor subsystem configured to determine a set of parameters and a control subsystem configured to automatically determine the control commands based the parameters.
Biley et al. teaches that it is known to provide a similar aquatic plant harvesting system with an automatic control means comprising a sensor subsystem (e.g. sensor 500 in para. [0088]-[0089]) configured to determine a set of parameters associated with a body of water and a computerized control subsystem (microprocessor 11) for automatically determining a set of control commands based on the set of parameters (bottom of para.[0177], “The microprocessor 11 may be programmed to learn how to control the apparatus more effectively by information response from various sensors after applying movements”; see also [0015] and [0016]; bottom of para.[0081], microprocessor 11 maneuvers the apparatus to avoid obstructions; para.[0100], mechanical pick-up devise 120 controlled by the microprocessor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means of Bell to be an automatic control means similar to that of Biley et al., which includes a sensor subsystem and a computerized control subsystem, in order to automate the control of the system, which minimizes operator work and error, and thus provide a more efficient system.

Regarding claim 9, and in light of the teaching of Biley et al. in the rejection of claims 2-3 above, the combination of Bell and Biley et al. discloses the system of Claim 1, wherein the sensor subsystem (e.g. sensor 500 of Biley et al.) at least partially coupled to the rail subsystem (in order to automatically control the rail subsystem in view of the teaching of Biley et al. which uses the microprocessor 11 to control the various parts of the harvesting system shown in FIG.1 of Biley et al.), wherein the height of the nozzle relative to the pond is dynamically determined based on the sensor subsystem (Bell as modified by Biley et al.).  


Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaplin (US 3,546,858) and Smith (US 2,629,218) discloses a similarly disclosed nozzle 3 d 12, respectively, for collecting plants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671